Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Claim(s) 1-8, 10-15, 17-22 and 24-26 are pending in this office action.
Claims 1, 2, 8, 10, 11, 14, 18 and 24 are currently amended.
Claims 9, 16 and 23 are cancelled.
Claims 25 and 26 are new.
Claim(s) 1-8, 10-15, 17-22 and 24-26 are rejected.  This action is FINAL.

Response to Arguments 
Applicant's arguments filed 05-11-2021 regarding the 112(b) rejection have been fully considered and the 112(b) rejection is hereby withdrawn.
Applicant's arguments filed 05-11-2021 regarding the 103 rejection have been fully considered but they are not persuasive.
Applicant states on pp. 21 para. 06 that Ahmed fails to teach the newly amended claim portions, examiner respectfully disagrees.
--Note:  Amended claim 1 recites “after receiving a notification of at least one previous occurrence of the event, wherein in response to the notification of the occurrence of the previous event, a user initiated an action was performed to resolve the previous event at the remote computing system.”
Ahmed additionally suggests this concept.
In Col. 19, ll. 22-31 Ahmed teaches that if a depending on the classification of an event, the if the system has high confidence in the classification, it can take auto-migration action based on a corresponding inference engine.  Ahmed teaches automatically taking actions in response to a classification inference being of high confidence in the classification.  In col. 12, ll. 40-56 Ahmed teaches how inference is developed and taught, wherein the inference engine can 
It is clear from the teachings of Ahmed that previous actions taken by administrators, such as manual actions, are used as input into the inference engine to help determine which classifications and responses should be taken in the future and be used to training the platform.  Then when an action occurs that results in the same classification, and the platform and determine the classification and response with a high confidence, then the next time that event occurs that platform in at least some situations can take automatic actions to resolve the events.
As result, Ahmed does teach an event when the first time it occurs would have a manual response action and notification, and a subsequent time that event occurs the platform can take an automatic action which can be the same response action that was initiated manually.

Applicant’s argument to claim 19 is also not persuasive. Applicant is arguing that Jacobs fails to teach the system taking a response action if a user in Jacobs fails to make in an input within a length of time.
That argument is unpersuasive because it is arguing Jacobs in isolation and not the Jacobs as improved by Ahmed. Jacobs provides a remote interface that can allow recommended actions to be presented in quick action form to an administrator, but Jacobs is not being relied upon to teach:
present the action to a user of the computing device via the display hardware, including a user interface element actuatable by the user to disapprove performance of the action;  

responsive to detecting actuation of the user interface element via the input hardware within the length of time after presenting the action to the user, remove presentation of the action via the display hardware, including the user interface element, and not performing the action on the remote computing system.
Ahmed provides a system for helping take proper responsive actions to events that goes beyond just recommending an action to be presented to the user as a quick action as taught in Jacobs. One event response taught in Ahmed includes taking a series of response actions, which includes notifying a customer, having a time limit (such as 24 hours) and taking automatic steps if no additional response is received by the customer (see col. 11, ll. 57-67). Ahmed additionally suggestions that a proper response by a customer can be validating, or overriding a possible automatic action (see col. 19, ll. 31-37). So while Jacobs does not teach proposing an action with giving a user a change to cancel the action within a time limit, Ahmed suggests improving the potential responses in Jacobs to include notifying an administrator or customer of an issue with an automatic action that will be taken and if there is no action by the user, going ahead with the recommend automatic action, while alternatively allowing the user to take a recommended action to override the automatic action. This would improve Jacob’s systems so the quick recommended actions by the user would include the functionality of the responses as proposed in Ahmed, and the result would be some actions which occur automatically, some actions that will wait a set time, and then occur automatically, and an interface button which allows administrators and customers to validate or override a recommended action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 17-21 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB issued to Jacobs (2018/0131574) in view of US Patent issued to Ahmed (10320813).

Regarding claim 1, Jacobs teaches a method comprising:
receiving, by a computing device from a remote computing system over a network (¶62-63, wherein the computing device is the AI environment which monitors remote servers), a notification that an event has occurred at the remote computing system (¶63, wherein notification of events are received using the global data collector and third party applications may additionally report events);
determining, by the computing device, an action to resolve the event at the remote computing system (see ¶73, wherein the AI platform makes intelligent recommendations to resolve the problem; ¶74, wherein the recommended action can be applied by using the interface).

Ahmed teaches a system for monitoring remote devices, determining actions to resolve detected events, and presenting the user with recommended actions to take (col. 5, ll. 1-27). Ahmed additionally suggests that the system can:
a notification that an event has occurred again at the remote computing system after receiving a notification of at least one previous occurrence of the event (Col. 12, ll. 40-56, data indicating inferences previously made and conclusion previously drawn), wherein in response to the notification of the occurrence of the previous event, a user initiated an action was performed to resolve the previous event at the remote computing system (Col. 12 ll. 40-56 – previous actions taken);
automatically performing the action on the remote system over the network to resolve the event without first obtaining approval from a user of the computing device (see col. 19, ll. 13-34, wherein when the system has high confidence it can take automatic action to mitigate the detected event);
in response to automatically performing the action, presenting, by the computing device, the action automatically performed to the user, including a user interface element and a recommended action for the user to roll back performance of the action (see col. 19, ll. 31-47, wherein the automatic actions are presented to a human user of the system and the system allows the user to take steps to undo or rollback the automated action);
performing, by the computing device, an undo action on the remote computing system over the network to roll back the performance of the action (see col. 19, ll. 31-47, wherein the user and the system can perform undo actions to undo the automatic actions taken by the system and presented to the user). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Ahmed’s suggestion of making automatic actions (without prior user approval) to take corrective actions based upon a detected event, to present the user with the automatic actions that were taken, and to allow the user to undo the corrective actions if the user chooses to undo them.  The suggestion would be incorporated into Jacob’s system to display not only recommended actions with an appropriate button, but to allow at times an automatic execution of a recommended action and to present the user with the details about the automatic action and allow the user to take a recommended or quick action to perform an undo option, which would be an presented button option (see Jacobs; Fig 3, element 384 to show quick actions can be taken with a push of a UI button).  The combination would allow undo or rollback operations to be displayed to the user when an automatic operation has been taken to allow the user to decide to undo the automatic operation when the button is actuated.
The modified teaching of Jacobs would allow the system in Jacobs benefit from the quick high confident corrective actions to be taken when the system detects a problem and still allow the user to know of the action and undo it if they disagree with the automatic action and recover the system back to its previous state.

Regarding claim 11, Jacobs teaches a computer-readable data storage medium that is not a transitory signal storing computer-executable code that a computing device executes to:
receive, from a remote computing system over a network, a notification that an event  (¶62-63, wherein the computing device is the AI environment which monitors remote servers), a notification that an event has occurred at the remote computing system (¶63, wherein notification of events are received using the global data collector and third party applications may additionally report events);
determine an action to resolve the event at the remote computing system (¶see ¶73, wherein the AI platform makes intelligent recommendations to resolve the problem; ¶74, wherein the recommended action can be applied by using the interface);
Jacobs teaches determining actions that should be taken by a user and presenting a user interface button that is actuator by the user to perform recommended actions, however Jacobs does not explicitly indicate: automatically performing, by the computing device, the action on the remote system over the network to resolve the event without first obtaining approval from a user of the computing device, in response to automatically performing the action, presenting, by the computing device, the action automatically performed to the user, including a user interface element actuable by the user to roll back performance of the action; and responsive to detecting actuation of the user interface element, performing, by the computing device, an undo action on the remote computing system over the network to roll back the performance of the action.
Ahmed teaches a system for monitoring remote devices, determining actions to resolve detected events, and presenting the user with recommended actions to take (col. 5, ll. 1-27). Ahmed additionally suggests that the system can:
a notification that an event has occurred again at the remote computing system after the computing device executes computer-executable code to receive a notification of at least one previous occurrence of the event (Col. 12, ll. 40-56, data indicating inferences previously made and conclusion previously drawn), wherein in response to the notification of the occurrence of the previous event, the computing device executes computer-executable code to perform a user initiated an action was performed to resolve the previous event at the remote computing system (Col. 12 ll. 40-56 – previous actions taken);
automatically perform the action on the remote computing system over the network to resolve the event at the remote computing system without first obtaining approval from a user (see col. 19, ll. 13-34, wherein when the system has high confidence it can take automatic action to mitigate the detected event).
in response to automatically performing the action, present the action to the user of the computing device, including a user interface element actuable by the user to roll back performance of the action (see col. 19, ll. 31-47, wherein the automatic actions are presented to a human user of the system and the system allows the user to take steps to undo or rollback the automated action); and
responsive to detecting actuation of the user interface element, perform, by the computing device, an undo action on the remote computing system over the network to roll back the performance of the action (see col. 19, ll. 31-47, wherein the user and the system can perform undo actions to undo the automatic actions taken by the system and presented to the user).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Ahmed’s suggestion of making automatic actions (without prior user approval) to take corrective actions based upon a detected event, to present the user with the automatic actions that were taken, and to allow the user to undo the corrective actions if the user chooses to undo them.  The suggestion would be incorporated into Jacob’s system to display not only recommended actions with an appropriate button, but to allow at times an automatic execution of a recommended action and to present the user with the details about the automatic action and allow the user to take a recommended or quick action to perform an undo option, which would be an presented button option (see Jacobs; Fig 3, element 384 to show quick actions can be taken with a push of a UI button).  The combination would allow undo or rollback 
The modified teaching of Jacobs would allow the system in Jacobs benefit from the quick high confident corrective actions to be taken when the system detects a problem and still allow the user to know of the action and undo it if they disagree with the automatic action and recover the system back to its previous state.

Regarding claim 19, Jacobs teaches a computing device comprising:
network hardware to communicatively connect to a network to which a remote computing system is communicatively connected (¶38 – network of servers connected to user UI station);
receive from the remote computing system (¶62-63, wherein the computing device is the AI environment which monitors remote servers) a notification that an event has occurred at the remote computing system (¶63, wherein notification of events are received using the global data collector and third party applications may additionally report events);
determine an action to resolve the event at the remote computing system (see ¶73, wherein the AI platform makes intelligent recommendations to resolve the problem; ¶74, wherein the recommended action can be applied by using the interface)).
display hardware (¶40 – display, dashboard);
input hardware (¶40 – user interface, panel area for user selections);
a processor (¶40 – server management system contains processors);
a memory storing computer-executable code executable by the processor (¶40 – server management system contains memory) to:
present the action to a user of the computing device via the display hardware (¶65 – performance of system is monitored and displays alerts), including a user interface element actuable by the user to disapprove performance of the action (¶73 - alert message 1720 and recommended action 1722 are displayed on a user interface 1728 that allows the user 1730 to access system information through a network 1727. The user may utilize the interface to perform a number of actions, such as applying the recommended action 1722 as suggested by AI platform 1700, scheduling the recommended action to be applied at a later time, silencing or ignoring the alarm (alert) so that the user 1730 may address the problem manually, or assigning the problem to particular employee or expert technician to address), and
responsive to failing to detect actuation of the user interface element within a length of time after presenting the action to the user (¶53 – suggest applying a patch at a later time or scheduling a patch or even ignoring alert), 
Jacobs does not explicitly indicate automatically perform the action on the remote computing system over the network to resolve the event at the remote computing system without first obtaining approval from the user; and responsive to detecting actuation of the user interface element via the input hardware within the length of time after presenting the action to the user, remove presentation of the action via the display hardware, including the user interface element, and not performing the action on the remote computing system.
Ahmed teaches a system for monitoring remote devices, determining actions to resolve detected events, and presenting the user with recommended actions to take (col. 5, ll. 1-27). Ahmed additionally suggests that the system can:
automatically perform the action on the remote computing system over the network to resolve the event at the remote computing system without first obtaining approval from the user (see col. 19, ll. 13-34, wherein when the system has high confidence it can take automatic action to mitigate the detected event); and
responsive to detecting actuation of the user interface element via the input hardware within the length of time after presenting the action to the user, remove presentation of the action via the display hardware, including the user interface element, and not performing the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Ahmed’s suggestion of making automatic actions (without prior user approval) to take corrective actions based upon a detected event, to present the user with the automatic actions that were taken, and to allow the user to undo the corrective actions if the user chooses to undo them.  The suggestion would be incorporated into Jacob’s system to display not only recommended actions with an appropriate button, but to allow at times an automatic execution of a recommended action and to present the user with the details about the automatic action and allow the user to take a recommended or quick action to perform an undo option, which would be an presented button option (see Jacobs; Fig 3, element 384 to show quick actions can be taken with a push of a UI button).  The combination would allow undo or rollback operations to be displayed to the user when an automatic operation has been taken to allow the user to decide to undo the automatic operation when the button is actuated.
The modified teaching of Jacobs would allow the system in Jacobs benefit from the quick high confident corrective actions to be taken when the system detects a problem and still allow the user to know of the action and undo it if they disagree with the automatic action and recover the system back to its previous state.

Regarding claim 2, Jacobs teaches the method of claim 1.
Jacobs does not explicitly indicate 
Ahmed teaches a wherein the action comprises:
a first action part performable without committing the action at the remote computing system (see col. 19, ll. 13-34, wherein when the system has high confidence it can take automatic action to mitigate the detected event); and
a second action part performed after the first action part, performance of the second action part committing the action at the remote computing system (Col. 19 ll. 50-67 – determines if security threat requires automatic mitigation), 
wherein automatically performing the action comprises automatically  performing the first action part on the remote computing system over the network (Col. 19 ll. 13-25 – initiates action as a response to determination of a security threat), 
wherein the user interface element comprises a rollback user interface element and the method further comprises presenting to the user an acceptance user interface element actionable by the user to accept the first action part automatically performed (), 
wherein responsive to detecting actuation of the rollback user interface element, performing, by the computing device, the undo action on the remote computing system over the network to roll back the performance of the first action part (), and 
wherein responsive to detecting the actuation of the acceptance user interface element, performing,  by the computing device, the second action part on the remote computing system over the network to commit the action at the remote computing system (Col. 19 ll. 30-40 – event and corresponding action is provided to console to determine if action should be taken).

Regarding claim 17, Jacobs teaches the computer-readable data storage medium of claim 11.
wherein the computing devices executes the computer-executable code to further, after performing the undo action on the remote computing system:
receive, from the remote computing system over the network, a notification that the event has again occurred at the remote computing system (¶74 -  alert message may include specific information such as applications installed, version numbers, specific processes running or stopped, the general number of processes running or stopped, and other information which may be valuable to the technician or employee. After receipt, the technician logs in to AI platform 1700 using the user interface 1702 and may apply the recommended action, or use the interface 1702 to access system tools for developing an independent assessment or an action plan, and apply that plan to the operating systems); 
present the action to the user of the computing device, including a user interface element actuable by the user to select the action (¶74 - After receipt, the technician logs in to AI platform 1700 using the user interface 1702 and may apply the recommended action, or use the interface 1702 to access system tools for developing an independent assessment or an action plan, and apply that plan to the operating systems); and 
responsive to detecting actuation of the user interface element by the user, perform the action on the remote computing system over the network to resolve the event at the remote computing system (¶74 - may also utilize the interface to perform any of the other features described in connection with FIGS. 1-11, as may be necessary to address the issue).

Regarding claim 20, Jacobs teaches the computing device of claim 19.
wherein the computer-executable code is executable by the processor to further, after removing the presentation of the action via the display hardware and not performing the action on the remote computing system:
receive from the remote computing system a notification that the event has again occurred at the remote computing system (¶74 -  alert message may include specific information such as applications installed, version numbers, specific processes running or stopped, the general number of processes running or stopped, and other information which may be valuable to the technician or employee. After receipt, the technician logs in to AI platform 1700 using the user interface 1702 and may apply the recommended action, or use the interface 1702 to access system tools for developing an independent assessment or an action plan, and apply that plan to the operating systems);
present the action to the user of the computing device via the display hardware, (¶74 - After receipt, the technician logs in to AI platform 1700 using the user interface 1702 and may apply the recommended action, or use the interface 1702 to access system tools for developing an independent assessment or an action plan, and apply that plan to the operating systems); and
responsive to detecting actuation of the user interface element by the user via the input hardware, perform the action on the remote computing system over the network to resolve the event at the remote computing system (¶74 - may also utilize the interface to perform any of the other features described in connection with FIGS. 1-11, as may be necessary to address the issue).

Regarding claim 21, Jacobs teaches the computing device of claim 19.
wherein the computer-executable code is executable by the processor to further, after automatically performing the action on remote computing system:
receive from the remote computing system a notification that the event has again occurred at the remote computing system (¶74 -  alert message may include specific information such as applications installed, version numbers, specific processes running or stopped, the general number of processes running or stopped, and other information which may be valuable to the technician or employee. After receipt, the technician logs in to AI platform 1700 using the user interface 1702 and may apply the recommended action, or use the interface 1702 to access system tools for developing an independent assessment or an action plan, and apply that plan to the operating systems);
presenting, by the computing device, the action to the user of the computing device, including a user interface element actuable by the user to roll back performance of the action (¶74 - After receipt, the technician logs in to AI platform 1700 using the user interface 1702 and may apply the recommended action, or use the interface 1702 to access system tools for developing an independent assessment or an action plan, and apply that plan to the operating systems); and
responsive to detecting actuation of the user interface element, performing, by the computing device, an undo action on the remote computing system over the network to roll back the performance of the action (¶74 - may also utilize the interface to perform any of the other features described in connection with FIGS. 1-11, as may be necessary to address the issue). 
Jacobs does not explicitly indicate automatically performing, by the computing device, the action on the remote computing system over the network to resolve the event at the remote computing system without first obtaining approval from the use.
Ahmed teaches automatically performing, by the computing device, the action on the remote computing system over the network to resolve the event at the remote computing system without first obtaining approval from the user (see col. 19, ll. 13-34, wherein when the system has high confidence it can take automatic action to mitigate the detected event).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Ahmed’s suggestion of making automatic actions (without prior user approval) to take corrective actions based upon a detected event, to present the user with the automatic actions that were taken, and to allow the user to undo the corrective actions if the user chooses to undo them.  The suggestion would be incorporated into Jacob’s system to display not only recommended actions with an appropriate button, but to allow at times an automatic execution of a recommended action and to present the user with the details about the automatic action and allow the user to take a recommended or quick action to perform an undo option, which would be an presented button option (see Jacobs; Fig 3, element 384 to show quick actions can be taken with a push of a UI button).  The combination would allow undo or rollback operations to be displayed to the user when an automatic operation has been taken to allow the user to decide to undo the automatic operation when the button is actuated.


Regarding claim 24, Jacobs teaches the method of claim 1, wherein receiving a notification that an event has occurred at a remote computing system comprises receiving a notification that the event has occurred again (¶73 – suggests that alert message 1720 and recommended action 1722 are displayed on a user interface 1728 that allows the user 1730 to access system information through a network 1727. The user may utilize the interface to perform a number of actions, such as applying the recommended action 1722 as suggested by AI platform  for applying to alerts that may have occurred again) at the remote computing system and further comprising:
receiving, by the computing device from the remote computing system over the network, a notification that an event has occurred at the remote computing system (¶62-63, wherein the computing device is the AI environment which monitors remote servers; ¶63, wherein notification of events are received using the global data collector and third party applications may additionally report events);
determining, by the computing device, an action to resolve the event at the remote computing system (¶see ¶73, wherein the AI platform makes intelligent recommendations to resolve the problem; ¶74, wherein the recommended action can be applied by using the interface);
wherein determining an action to resolve the event at the remote computing system comprises determining a same action previously performed to resolve the event at the remote computing system (¶73 - The system may also track activity of users that have previously solved issues and store this information in the user profile as well. AI platform 1700 utilizes this information to make intelligent recommendations regarding which users are best suited to the fix particular problems).
Jacobs does not explicitly indicate presenting, by the computing device, the action to a user of the computing device, including a user interface element actuable by the user to select the action; and responsive to detecting actuation of the user interface element by the user, performing, by the computing device, the action on the remote computing system over the network to resolve the event at the remote computing system
Ahmed teaches a system for monitoring remote devices, determining actions to resolve detected events, and presenting the user with recommended actions to take (col. 5, ll. 1-27). Ahmed additionally suggests that the system can:
presenting, by the computing device, the action to a user of the computing device, including a user interface element actuable by the user to select the action (see col. 19, ll. 31-47, wherein the automatic actions are presented to a human user of the system and the system allows the user to take steps to undo or rollback the automated action); and
responsive to detecting actuation of the user interface element by the user, performing, by the computing device, the action on the remote computing system over the network to resolve the event at the remote computing system (see col. 19, ll. 13-34, wherein when the system has high confidence it can take automatic action to mitigate the detected event).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Ahmed’s suggestion of making automatic actions (without prior user approval) to take corrective actions based upon a detected event, to present the user with the automatic actions that were taken, and to allow the user to undo the corrective actions if the user chooses to undo them.  The suggestion would be incorporated into Jacob’s system to display not only recommended actions with an appropriate button, but to allow at times an automatic execution of a recommended action and to present the user with the details about the automatic action and allow the user to take a recommended or quick action to perform an undo option, which (see Jacobs; Fig 3, element 384 to show quick actions can be taken with a push of a UI button).  The combination would allow undo or rollback operations to be displayed to the user when an automatic operation has been taken to allow the user to decide to undo the automatic operation when the button is actuated.
The modified teaching of Jacobs would allow the system in Jacobs benefit from the quick high confident corrective actions to be taken when the system detects a problem and still allow the user to know of the action and undo it if they disagree with the automatic action and recover the system back to its previous state.

Regarding claim 25, Jacobs teaches the method of Claim 11, wherein in response to the notification of the occurrence of the previous event and performance of the user initiated action comprises: 
receiving, by the computing device, the notification that the previous event has occurred at the remote computing system (¶74 -  alert message may include specific information such as applications installed, version numbers, specific processes running or stopped, the general number of processes running or stopped, and other information which may be valuable to the technician or employee. After receipt, the technician logs in to AI platform 1700 using the user interface 1702 and may apply the recommended action, or use the interface 1702 to access system tools for developing an independent assessment or an action plan, and apply that plan to the operating systems);
determining, by the computing device, an action to resolve the event at the remote computing system (¶74, sends an alert and recommended action to resolve event supplied to the technician or employee at the remote computing device); 
presenting, by the computing device, the action to the user of the computing device, including a user interface element actuatable by the user to select the action (¶74 - After receipt, the technician logs in to AI platform 1700 using the user interface 1702 and may apply the recommended action, or use the interface 1702 to access system tools for developing an independent assessment or an action plan, and apply that plan to the operating systems); and
responsive to detecting actuation of the user interface element by the user, performing, by the computing device, the action on the remote computing system over the network to resolve the event at the remote computing system (¶74 - may also utilize the interface to perform any of the other features described in connection with FIGS. 1-11, as may be necessary to address the issue).

Regarding claim 26, Jacobs teaches a computer-readable data storage medium of claim 11, wherein the computing device executing computer-executable code to perform a user initiated an action to resolve the previous event at the remote computing system further comprises the computing device executing computer-executable code to:  
receive, by the computing device, the notification that the previous event has occurred at the remote computing system  (¶74 -  alert message may include specific information such as applications installed, version numbers, specific processes running or stopped, the general number of processes running or stopped, and other information which may be valuable to the technician or employee. After receipt, the technician logs in to AI platform 1700 using the user interface 1702 and may apply the recommended action, or use the interface 1702 to access system tools for developing an independent assessment or an action plan, and apply that plan to the operating systems); 
determine, by the computing device, an action to resolve the previous event at the remote computing system (¶74, sends an alert and recommended action to resolve event supplied to the technician or employee at the remote computing device); 
present, by the computing device, the action to the user of the computing device, including a user interface element actuatable by the user to select the action (¶74 - After receipt, the technician logs in to AI platform 1700 using the user interface 1702 and may apply the recommended action, or use the interface 1702 to access system tools for developing an independent assessment or an action plan, and apply that plan to the operating systems); and 
responsive to detecting actuation of the user interface element by the user, perform, by the computing device, the action on the remote computing system over the network to resolve the previous event at the remote computing system (¶74 - may also utilize the interface to perform any of the other features described in connection with FIGS. 1-11, as may be necessary to address the issue).

Claims 3-8, 10, 12-15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB issued to Jacobs (2018/0131574) in view of US Patent issued to Ahmed (10320813) and in view of US Patent Publication No. 2009/0249130 issued to Shimada et al.

Regarding claim 3, Jacobs teaches the method of claim 1.
Jacobs does not explicitly indicate determining, as the action, a previously invoked action that was most successful in resolving prior occurrences of the event at the remote computing system.
Shimada teaches determining, as the action, a previously invoked action that was most successful in resolving prior occurrences of the event at the remote computing system (Shimada:  Fig. 14-16C; ¶ 126 - Each item of trouble solution knowledge about extracted data "syslog" at the upper left, trouble solution knowledge about extracted data "core" at the upper right, trouble solution knowledge about a measure "restore from backup" at the lower left, and trouble solution knowledge about a measure "reboot" at the lower right is stored in the second storage section 17. In the trouble solution knowledge at the upper part, data of an identification number, conditions, extracted data and time required is stored. In the trouble solution knowledge at the lower part, data of an identification number, conditions, a measure, time required and success probability is stored). 
Therefore it would have been obvious to one or ordinary skill in the art at the time the invention was filed to combine the teachings of Jacobs’ remote server monitoring and patching system with Shimada’s trouble coping method for information technology systems in order to generate trouble solution knowledge from the incident information and aligning cases with classified past cases (Shimada, see ¶ 04-06).

Regarding claim 4, Jacobs teaches the method of claim 1.
Jacobs modified does not explicitly indicate determining, as the action, a most previously invoked action by the user responsive to prior occurrences of the event at the remote computing system.
Shimada teaches determining, as the action, a most previously invoked action by the user responsive to prior occurrences of the event at the remote computing system (Shimada:  Fig. 14-16C; ¶ 131-132 - referring to the policy information, it is selected whether success probability or time required is to be prioritized as an evaluation policy. Specifically, an administrator determines that, for example, time required is to be prioritized as an evaluation policy, on the display illustrated in FIG. 16A. At step S2, the priority degrees of the multiple risk items determined as evaluation policies are calculated. Here, it is assumed that time required is selected as a risk item. As illustrated in FIG. 16B and FIG. 16C, on the basis of the calculation result, "extraction of core" is given the first priority, and "extraction of syslog" is given the second priority according to ascending order of the length of the time required). 
Therefore it would have been obvious to one or ordinary skill in the art at the time the invention was filed to combine the teachings of Jacobs’ remote server monitoring and patching  generate trouble solution knowledge from the incident information and aligning cases with classified past cases (Shimada, see ¶ 04-06).
	The computer-readable storage medium of claim 12 and the computing device of claim 22 are rejected for the same reasons set forth in the rejection of claim 4.

Regarding claim 5, Jacobs teaches the method of claim 4.
Jacobs modified does not explicitly indicate determining the most previously invoked action from a plurality of previously invoked actions that the user invoked through the computing device to resolve the prior occurrences of the event at the remote computing system.
Shimada teaches determining the most previously invoked action from a plurality of previously invoked actions that the user invoked through the computing device to resolve the prior occurrences of the event at the remote computing system (Shimada:  Fig. 14-16C; ¶ 144-145 - priority rankings and a prioritization flow are displayed to the administrator on the display. Specifically, the visualized flow shown in FIG. 16(B) is displayed to the administrator. At step S4, work candidates determined by the administrator are received. Specifically, the administrator determines "extraction of core" and "extraction of syslog" shown in FIG. 16(B) as the first priority work and the second priority work, respectively. Alternatively, the administrator determines "reboot" and "restore from backup" shown in FIG. 16(C) as the first priority work and the second priority work, respectively).
Therefore it would have been obvious to one or ordinary skill in the art at the time the invention was filed to combine the teachings of Jacobs’ remote server monitoring and patching system with Shimada’s trouble coping method for information technology systems in order to generate trouble solution knowledge from the incident information and aligning cases with classified past cases (Shimada, see ¶ 04-06).
	The computer-readable storage medium of claim 13 is rejected for the same reasons set 

Regarding claim 6, Jacobs teaches the method of claim 4.
Jacobs modified does not explicitly indicate receiving, by the computing device from the remote computing system over the network, a plurality of previously invoked actions that the user directly invoked at the remote computing system to resolve the prior occurrences of the event; and determining the most previously invoked action from the previously invoked actions that the user directly invoked at the remote computing system and from a plurality of previously actions that the user invoked through the computing device to resolve the prior occurrences of the event at the remote computing system.
Shimada teaches receiving, by the computing device from the remote computing system over the network, a plurality of previously invoked actions that the user directly invoked at the remote computing system to resolve the prior occurrences of the event (Shimada:  Fig. 14-16C; ¶ 134 - Weights to be given to cost, time required, success probability (probability) and occurrence probability (frequency of taking the measure) as risk items are inputted as evaluation policies in advance); and
determining the most previously invoked action from the previously invoked actions that the user directly invoked at the remote computing system and from a plurality of previously actions that the user invoked through the computing device to resolve the prior occurrences of the event at the remote computing system (Shimada:  ¶ 147 - when work candidates are selected from multiple work candidates for solving a problem in an IT system, risk items for preventing disadvantages being caused by failure in selection of a work candidate and the priority rankings of selected risk items are presented by the policy registration section. Thereby, even an administrator with little experience can appropriately judge selection of a work candidate, solve a trouble in an appropriate order, and shorten the time required for solving the trouble).
 generate trouble solution knowledge from the incident information and aligning cases with classified past cases (Shimada, see ¶ 04-06).
	The computer-readable storage medium of claim 14 is rejected for the same reasons set forth in the rejection of claim 6.


Regarding claim 7, Jacobs teaches the method of claim 1.
Jacobs modified does not explicitly indicate determining, as the action, a most previously invoked action by any user responsive to prior occurrences of the event at the remote computing system.
Shimada teaches determining, as the action, a most previously invoked action by any user responsive to prior occurrences of the event at the remote computing system (Shimada:  Fig. 14-16C; ¶ 120 - Occurrence probability is defined to be the frequency that solution was successful by executing the measure concerned among all the flows; ¶ 146 - solution knowledge for identifying the cause of the trouble is generated, material(s) for judging appropriateness of selection of a work candidate, such as time required, cost, occurrence probability and probability, are registered, and navigation information is generated from this trouble solution knowledge). 
Therefore it would have been obvious to one or ordinary skill in the art at the time the invention was filed to combine the teachings of Jacobs’ remote server monitoring and patching system with Shimada’s trouble coping method for information technology systems in order to generate trouble solution knowledge from the incident information and aligning cases with classified past cases (Shimada, see ¶ 04-06).


Regarding claim 8, Jacobs teaches the method of claim 1, wherein detecting the actuation of the user interface element comprises:  detecting actuation of one of the different user interface elements by the user (Jacobs:  ¶ 74 - technician logs in to AI platform 1700 using the user interface 1702 and may apply the recommended action, or use the interface 1702 to access system tools for developing an independent assessment or an action plan, and apply that plan to the operating systems).
Jacobs modified does not explicitly indicate wherein performing the action on the remote computing system over the network comprises one of:  rolling back the automatically performed action and performing the previously invoked action corresponding to the one of the different user interface elements actuated by the user responsive to detecting actuation of a user interface element corresponding to a previously invoked action different from the automatically performed action; and performing no further action responsive to detecting actuation of the user interface element corresponding to the automatically performed action.
Ahmed teaches a system for monitoring remote devices, determining actions to resolve detected events, and presenting the user with recommended actions to take (col. 5, ll. 1-27). Ahmed additionally suggests: 
 wherein performing the action on the remote computing system over the network comprises one of:
rolling back the automatically performed action and performing the previously invoked action corresponding to the one of the different user interface elements actuated by the user responsive to detecting actuation of a user interface element corresponding to a previously invoked action different from the automatically performed action (Col. 19 ll. 13-47 – human beings are made aware of actions taken and the response and may initiate other actions to validate or override the response to an action taken); and
performing no further action responsive to detecting actuation of the user interface element corresponding to the automatically performed action (Col. 19 ll. 35-47, if a behavior of the system is unwarranted the administrator can take steps to return the affected instance and disable throttling or prevent further actions being taken based on the response made visible to the human being).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Ahmed’s suggestion of making automatic actions (without prior user approval) to take corrective actions based upon a detected event, to present the user with the automatic actions that were taken, and to allow the user to undo the corrective actions if the user chooses to undo them.  The suggestion would be incorporated into Jacob’s system to display not only recommended actions with an appropriate button, but to allow at times an automatic execution of a recommended action and to present the user with the details about the automatic action and allow the user to take a recommended or quick action to perform an undo option, which would be an presented button option (see Jacobs; Fig 3, element 384 to show quick actions can be taken with a push of a UI button).  The combination would allow undo or rollback operations to be displayed to the user when an automatic operation has been taken to allow the user to decide to undo the automatic operation when the button is actuated.
The modified teaching of Jacobs would allow the system in Jacobs benefit from the quick high confident corrective actions to be taken when the system detects a problem and still allow the user to know of the action and undo it if they disagree with the automatic action and recover the system back to its previous state.
Jacobs modified does not explicitly indicate determining a predetermined number of previously invoked actions by the user responsive to prior occurrences of the event at the remote computing system, wherein presenting the action automatically performed to the user, including the user interface element actuatable by the user to roll back the action, comprises: 
Shimada teaches determining a predetermined number of previously invoked actions by the user responsive to prior occurrences of the event at the remote computing system, wherein presenting the action automatically performed to the user, including the user interface element actuatable by the user to roll back the action (Shimada:  ¶ 145 - work candidates determined by the administrator are received. Specifically, the administrator determines "extraction of core" and "extraction of syslog" shown in FIG. 16(B) as the first priority work and the second priority work, respectively. Alternatively, the administrator determines "reboot" and "restore from backup" shown in FIG. 16(C) as the first priority work and the second priority work, respectively), comprises: 
presenting the predetermined number of previously invoked action to the users, including an indicator for each previously invoked action corresponding to one of how often the previously invoked action was selected and how often the action was successful in resolving the event at the remote computing system and indicating which of the previously invoked actions is the action that was automatically performed (Fig. 5-7, ¶126, trouble solution knowledge about extracted data), and including a different user interface element for each previously invoked action actuatable by the user to select the previously invoked action (Shimada:  ¶ 146 - trouble in an IT system, trouble solution knowledge for identifying the cause of the trouble is generated, material(s) for judging appropriateness of selection of a work candidate, such as time required, cost, occurrence probability and probability, are registered, and navigation information is generated from this trouble solution knowledge. Therefore, it is possible to judge appropriateness of a measure for a trouble and solve the trouble quickly),
wherein the predetermined number is greater than one (Shimada:  ¶ 122-123 - coping apparatus (hereinafter referred to as a coping apparatus) 2 of an IT system for operations management illustrated in the whole of FIG. 13 is a computer apparatus provided with a CPU; ¶ 124 - policy registration section 18 registers which risk items among multiple risk items are to be adopted, and the priority rankings of the adopted risk items in order to determine a solution procedure. Furthermore, the policy registration section 18 weights the registered risk items among the multiple risk items), 
Therefore it would have been obvious to one or ordinary skill in the art at the time the invention was filed to combine the teachings of Jacobs’ remote server monitoring and patching system with Shimada’s trouble coping method for information technology systems in order to generate trouble solution knowledge from the incident information and aligning cases with classified past cases (Shimada, see ¶ 04-06).

Regarding claim 10, Jacobs teaches the method of claim 1, wherein in response to the first notification of the occurrence of the previous event and performance of the user initiated auction comprises:
 receiving, by the computing device from the remote computing system over the network, the first notification that the previous event has occurred at the remote computing system (Jacobs:  ¶ 74 - user 1730 chooses to delegate the alert and recommended action to an employee or technician, the system sends an alert to the interface of the employee or technician, making the employee or technician aware of the problem. The alert message may include specific information such as applications installed, version numbers, specific processes running or stopped, the general number of processes running or stopped, and other information which may be valuable to the technician or employee);
determining, by the computing device, an action to resolve the previous event at the remote computing system (¶74, sends an alert and recommended action to resolve event supplied to the technician or employee at the remote computing device); 
responsive to failing to detect actuation of the user interface element within a length of time after presenting the action to the user, automatically performing, by the computing device, the action on the remote computing system over the network to resolve the previous event at the remote computing system without first obtaining approval from the user (Jacobs:  ¶ 75 - AI platform 1700 may determine that the system has been underperforming since a recent patch or software upgrade was applied, and the AI platform 1700 may determine that a significant percentage of all managed servers that have a similar configuration had similar performance issues after the patch. From this data, the AI platform 1700 can prepare an alert and recommended action of reversing the patch, and in some embodiment, the system may automatically use its patching tools and services and remote installation tools and services to reverse the patch on the affect operating systems. Beneficially, in some instances, no interaction or intervention is required by the user 1730 for AI platform 1700 to resolve a problem which may have been sensed on operating systems, systems had issues after receiving the patch and since has received another patch to resolve the solution after sensing the operation after some time); and
responsive to detecting actuation of the user interface element within the length of
time after presenting the action to the user, removing, by the computing device, presentation of the action, including the user interface element, and not performing the action on the remote computing system (Jacobs:  ¶ 73 - alert message 1720 and recommended action 1722 are displayed on a user interface 1728 that allows the user 1730 to access system information through a network 1727. The user may utilize the interface to perform a number of actions, such as applying the recommended action 1722 as suggested by AI platform 1700, scheduling the recommended action to be applied at a later time, silencing or ignoring the alarm (alert) so that the user 1730 may address the problem manually, or assigning the problem to particular employee or expert technician to address).
Jacobs teaches presenting, by the computing device, the action to the user of the computing device, including a user interface element actuatable by the user to disapprove performance of the action (Jacobs:  ¶ 73 - alert message 1720 and recommended action 1722 are displayed on a user interface 1728 that allows the user to […], silencing or ignoring the alarm (alert) so that the user 1730 may address the problem manually, or assigning the problem to particular employee or expert technician to address; ¶ 74 - user may also utilize the interface to perform any of the other features described in connection with FIGS. 1-11, as may be necessary to address the issue; ¶ 78 - system notifies the user whether the installation was successful and allows the user to manage the device using the system interface described further in connection with FIGS. 1-12. For example, the user can view performance data, set thresholds for alerts, remotely configure the device settings, and so forth; ¶ 82 - process may also include step 2008 where the system presents the user with options for reversal, including, but not limited to, reversing the update using an uninstaller, rolling back the server to a stored image before the update was applied, or replacing particular files associated with the update. At step 2010, the system determines what actions were selected by the user and initiates the appropriate processes. For example, if the user selected the option to reverse the update using the installer, then they system will proceed to step 2012 and transmit a instructions; ¶ 83 - system transmits a log to the user containing the updated performance data and summary information regarding the reversal process and errors that may have occurred, system provides user the option to rollback, reverse and track performance to effectuate changes including approval and disapproval of actions related to performance).
(Jacobs, see ¶¶ 72-73 and 83-84).
	The computer-readable storage medium of claim 18 and the computing device of claim 20 are rejected for the same reasons set forth in the rejection of claim 10.




CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D. MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M - Th:  8-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARENCE D MCCRAY/            Examiner, Art Unit 2458                                                                                                                                                                                            
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458